On June 14, 2000, respondent filed an application for termination of probation. On December 6, 2000, respondent filed a motion to consider termination of probation; on January 25, 2001, this court granted the motion and ordered relator, Disciplinary Counsel, to show cause why it would not verify respondent’s compliance with the terms of probation; on February 8, 2001, relator filed its response; and on March 30, 2001, respondent filed a reply to relator’s response. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D), and with its order dated August 28, 1996, in which respondent was suspended for six months, with the suspension stayed on condition and respondent be placed on probation for one year, or until the condition was met, whichever was longer.
THEREFORE, IT IS ORDERED BY THE COURT that the probation of respondent, Bernard D. Mazer, a.k.a. Bernard Duncan Mazer, Attorney Registration No. 0037775, last known address in Dublin, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Disciplinary Counsel v. Mazer (1996), 76 Ohio St.3d 481, 668 N.E.2d 478; Disciplinary Counsel v. Mazer (1999), 86 Ohio St.3d 185, 712 N.E.2d 1246; and Disciplinary Counsel v. Mazer (2000), 88 Ohio St.3d 1470, 726 N.E.2d 1008.
Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., and Cook, J., dissent.
Lundberg Stratton, J., not participating.